IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. AP-76,217 & AP-76,218




EX PARTE CHARLES JOSEPH CHURAN, Applicant




ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. 63095 & 63096 IN THE 252ND DISTRICT COURT
FROM JEFFERSON COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of indecency
with a child and sexual performance by a child and sentenced to imprisonment for ten and twenty
years, respectively. 
            Applicant contends, among other things, that his trial counsel rendered ineffective assistance
because he failed to advise Applicant of his right to appeal his punishment. The trial court has
determined that trial counsel failed to advise Applicant of his right to appeal. We find, therefore, that
Applicant is entitled to the opportunity to file out-of-time appeals of his punishment in judgments
of conviction in Cause Nos. 63095 and 63096 from the 252nd Judicial District Court of Jefferson
County. Applicant is ordered returned to that time at which he may give written notices of appeal
so that he may then, with the aid of counsel, obtain meaningful appeals. All time limits shall be
calculated as if the sentences had been imposed on the date on which the mandate of this Court
issues. We hold that, should Applicant desire to prosecute appeals, he must take affirmative steps
to file written notices of appeal in the trial court within 30 days after the mandate of this Court
issues. Applicant’s remaining claims are dismissed. Ex parte Torres, 943 S.W.2d 469 (Tex. Crim.
App. 1997).
 
Delivered: September 16, 2009
Do Not Publish